PER CURIAM
This is an appeal from an order denying post-conviction relief. In 1968, petitioner, while represented *33by counsel, plead guilty to a felony charge and was given a prison sentence.
In his post-conviction hearing he testified that his attorney wrongly induced him to plead guilty. His attorney testified to the contrary. The trial court believed the attorney.
“What actually transpired is a question of fact for the trial court * * *. If the evidence sustains such historical factual findings they will not be disturbed by this court * * Ball v. Gladden, 250 Or 485, 487, 443 P2d 621 (1968).
Affirmed.